UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


COLUMBIA GAS TRANSMISSION              
CORPORATION,
               Plaintiff-Appellant,
                 v.                                No. 00-2252

I. L. MORRIS,
                Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
                  Irene M. Keeley, District Judge.
                          (CA-00-130-1)

                      Submitted: February 9, 2001

                        Decided: March 7, 2001

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

W. Henry Lawrence, Amy M. Smith, STEPTOE & JOHNSON,
Clarksburg, West Virginia, for Appellant. Marc A. Monteleone, Ken-
neth E. Webb, Jr., BOWLES, RICE, MCDAVID, GRAFF & LOVE,
P.L.L.C., Charleston, West Virginia, for Appellee.
2            COLUMBIA GAS TRANSMISSION CORP. v. MORRIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Columbia Gas Transmission Corp. appeals the district court’s order
granting I. L. Morris’ motion to dismiss this action for lack of subject
matter jurisdiction. The court found that the parties were not diverse
and that the action was not based upon a federal question. In finding
that there was no federal question jurisdiction, the district court did
not have the benefit of our decision in Columbia Gas Transmission
Corp. v. Drain, ___ F.3d ___, 2001 WL 15604 (4th Cir. Jan. 8, 2001).
We therefore vacate the district court’s order and remand for further
proceedings in light of Drain. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                        VACATED AND REMANDED